Citation Nr: 1211386	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for major depression with psychotic features.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for major depression with psychotic features, to include as secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office in San Juan, Puerto Rico that declined to reopen the claims of entitlement to service connection for bronchial asthma and major depression with psychotic features.

The case was remanded by Board decision in June 2009.

Following review of the record, the issue of entitlement to service connection for bronchial asthma and major depression with psychotic features is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in January 2000, the Board denied service connection for bronchial asthma and major depression with psychotic features. 

2.  In an unappealed April 2000 rating decision, the RO denied the claims of entitlement to service connection for bronchial asthma and major depression with psychotic features; the Veteran did not appeal.  

3.  Evidence received since the April 2000 RO decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for bronchial asthma and major depression with psychotic features.


CONCLUSIONS OF LAW

1.  The April 2000 RO rating decision that declined to reopen the claims of entitlement to service connection for bronchial asthma and major depression with psychotic features is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claims of entitlement to service connection for bronchial asthma and major depression with psychotic features have been received since the final determination and the claims are reopened. 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed bronchial asthma and major depression with psychotic features in service for which service connection is warranted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  Therefore, in view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bronchial asthma and major depression with psychotic features, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Law and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background

Service connection for bronchial asthma and major depression with psychotic features was denied by Board decision in January 2000.  The Veteran attempted to reopen the claims in March 2000.  The RO denied service connection for bronchial asthma and major depression with psychotic features by rating decision in April 2000.  The appellant did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claims for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011). 

The appellant most recently attempted to reopen his claim of entitlement to service connection for bronchial asthma and major depression with psychotic features in July 2006.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence that was of record at the time of the April 2000 RO decision that denied entitlement to service connection for bronchial asthma and major depression with psychotic features included service medical records showing that the Veteran was treated at Fort Benning in May 1968 for a sore throat with nose bleed that had begun a day before but was not present at examination.  A diagnosis of upper respiratory infection was provided and nose drops were prescribed.  He sought treatment for a cough and cold in July 1968 and was observed to have a slightly injected throat.  An assessment of viral upper respiratory infection was rendered for which medication was prescribed.  A November 1969 clinical entry indicated that he had a slightly injected sore throat.  A few rhonchi were heard.  The impression was upper respiratory infection with mild bronchitis.  Medication was prescribed.  In March 1970, while stationed in Germany, the appellant was seen for symptoms of a cough and cold for which a diagnosis of mild upper respiratory infection with congestion was offered.  On examination in March 1970 for separation from service, the Veteran denied any known medical problems.  The lungs and chest were evaluated as normal.  

No complaints, findings or references to any psychiatric symptoms or disorder were recorded in the service treatment records.  On the March 1970 separation examination report, the Veteran denied depression and nervous trouble of any sort.  Psychiatric status was evaluated as normal.  

Post service a VA clinical record dated in October 1980 indicated that the appellant had been referred by a private physician for evaluation of a left maxillary polypoidal symptomatic lesion.  He was also noted to have chronic obstructive pulmonary disease secondary to exposure to chemical substances during employment at the Union Carbide plant.  The assessment was chronic obstructive pulmonary emphysema, and a paranasal sinus disorder.  A left polypoidal maxillary lesion was to be ruled out.  An ear nose and throat consultation report in November 1980 noted a history of postnasal and nasal dripping for years and exposure to tar products at Union Carbide.  Nasoscopic examination disclosed hyperemic mucosa, hypertrophic tonsils, and enlarged post pharyngeal mucosal folds.  It was felt that the findings were compatible with an allergic mucosal component and medication was prescribed. 

A letter dated in February 1981 from C. M. Rivera Ofray, M.D., stated that the Veteran had been under his care since August 1980 and carried a diagnosis of chronic pulmonary disease with pulmonary function studies showing moderate restriction and polyps in the maxillary sinus.  Dr. Ofray opined that exposure to substances at the Veteran's place of employment had precipitated these two conditions. 

The Veteran was afforded a VA compensation and pension examination in October 1981 whereupon he reported that he had been exposed to several toxic substances at his employment at Union Carbide for ten years and that this had affected pulmonary function.  He related that he became short-winded on mild exertion and used inhalers and other medications.  A pulmonary function test revealed restrictive ventilatory dysfunction with small airways obstruction.  The diagnosis was bronchial asthma.  

A VA psychiatric examination report dated in October 1981 indicated that the Veteran had been treated for psychiatric symptoms since the previous March and had been placed on medication.  It was noted that he had a history of emphysema, and had had to quit his job at Union Carbide, and that this separation had pushed him into a depression and ensuing psychiatric treatment.  Following evaluation, a diagnosis of dysthymic disorder, severe and incapaciting, was rendered.  

In a statement dated in March 1996, the Veteran stated that while in service, he had been hospitalized for two weeks at Fort Benning Army Hospital for a pulmonary condition with symptoms of bleeding from the nose and mouth. 

Records dated in July 1996 from M. Espinosa Garcia, M.D., indicated that he had been treating the Veteran for a chronic pulmonary disorder.  The appellant admitted to smoking cigarettes regularly since the age of 16 but stated that he had not smoked for the past year.  

A July 1996 psychiatric examination report from W. Galindez Antelo, M.D., indicated that he had been treating the appellant since January 1985.  Medical history included the Veteran's statements that he suffered from bronchial asthma and depression for which he had received treatment in the Army.  He related that following discharge from service, he had been granted service connection for a pulmonary condition and stopped working in 1980.  The physician opined that the Veteran's emotional condition had been triggered by his "service-connected" physical condition. 

The Veteran presented testimony in July 1997 to the effect that he developed a respiratory condition during basic training with symptoms that included bleeding from his throat and nose.  He stated that he had been admitted for a week after arriving almost unconscious and running a high fever.  He related that following hospitalization, he had continuous breathing problems and was diagnosed with bronchitis in Germany.  The appellant testified that he had worked for ten years after service, and had to stop because of an asthma condition.  He stated that his wife then divorced him, taking his children, leaving him severely depressed.  It was reported that he that he had never had any respiratory disorder before entering military service, had never smoked, and received treatment following service as early as 197l. 

The RO received a clinical report dated in August 1999 from Jose M. Soba, M.D., a practitioner of general medicine for children, who stated that he had evaluated the Veteran and found chronic bronchial asthma with frequent acute exacerbations since 1968, and chronic obstructive pulmonary disease, "secondary to 1980."  It was noted that the Veteran also had a secondary psychiatric condition with depressive anxiety syndrome, and severe major depression with frequent psychotic episodes that had caused him to be disabled since 1980.

By decision dated in January 2000, the Board denied service connection for bronchial asthma and major depression with psychotic features on the basis that neither of these conditions was shown during active duty, and that there was no competent evidence of a nexus to service.

The Veteran attempted to reopen his claim for bronchial asthma and depression in February 2000.  

Evidence added to the record since the Board's January 2000 decision includes a psychiatric report dated in February 2000 from W. Galindo Antelo, M.D., L.F.A.P.A. stating that the Veteran had been treated by him since 1985.  The appellant related history to the effect that while in basic training, he began to feel very depressed, irritable, and forgetful, and had problems with his comrades due to a language barrier.  He said that he was always alone, feeling good for nothing, afraid of his inner thoughts, and cried at times.  The Veteran stated that by the time of discharge, he was suffering from asthma for which he received treatment.  He reported that upon discharge, he received a pension for neurosis, asthma and an upper respiratory condition that were service connected.  He said that after discharge from the Army, he kept receiving psychiatric treatment.  Following mental status examination the diagnosis of major depression with psychotic features, severe, was continued.  The physician opined that "...this patient's condition was precipitated and aggravated by his military service..."  

D. Mimoso, M.D., FAAFP, wrote in March 2000 that he had been the Veteran's family doctor since 1970.  It was related that during the appellant's stay in the Army, he had developed severe nervous depression and bronchial asthma for which he was given a pension.  The physician stated that since the appellant's first visit in 1970, he had been treated for bronchial asthma.

By rating action dated in April 2000, the RO denied the Veteran's claims.  He did not appeal.  

Evidence added to the record following the April 2000 RO rating decision includes the results of pulmonary function tests conducted in September 2000 that were interpreted as a normal spirometry and moderate air trapping.  

The Veteran was afforded a VA psychiatric examination in September 2000.  Following examination, dysthymia with schizoid personality features was diagnosed. 

The Veteran was afforded a VA respiratory examination in September 2000.  It was noted that the claims folder was not available.  Following examination, asthma was diagnosed.

Copies of Social Security disability application medical records dating between 1980 and 1984 were received that contained numerous reports pertaining to treatment for a respiratory condition and psychiatric disability.  Among other things, a September 1980 special medical report for the State Insurance Fund reported that the Veteran provided history to the effect that he had been honorably discharged from the U.S. Army without any disability.  In January 1981, H. Villanane, M.D., stated that bronchial asthma had been present for the past five years.  It was also noted that the appellant had had anxiety reaction with depressive feature since 1979 that had required large doses of tranquilizers.  The Veteran advised J. H. Rivera-Maldonado in March 1982 that due to the environmental gases produced while working, he developed a nasal condition that later extended to his lungs.  I. Leon, M.D., CCCP, wrote in January 1983 that the Veteran had industrial bronchitis related to his former job at a petrochemical complex.  In January 1984, M.F. Bernal Vargas stated that around 1981, while working at Union Carbide, the Veteran started to have respiratory problems.  It was noted that a pneumonologist told him to discontinue his work because the irritants there were affecting his respiratory passages.  

The Veteran was afforded a VA examination in May 2005 and reported that he had been in psychiatric treatment since 1985.  He stated that he had not worked since 1980 due to medical conditions associated with the environment.  Following evaluation, an assessment of major depressive disorder, severe, without psychotic features, was rendered.  

In July 2006, D. Mimoso, M.D., F.A.A.C.P., certified that he was the Veteran's family medical doctor and reiterated that the appellant developed chronic bronchial asthma while in the army that was diagnosed in November 1969.  The physician stated that the Veteran was placed on rest until his retirement from the military.  Dr. Mimoso related that it was also his diagnostic opinion that the Veteran had had severe major depression since a visit in 1970.

Subsequently received were work excuse clinic notes that include a statement from E. Salgado in September 1978 certifying that the Veteran suffered from acute pharyngitis.  Dr. Mimoso certified in November 1974 that the Veteran was examined and presented with allergic pharyngitis to dust.  A San Pablo Cardiopulmonary Institute note dated in September 1980 indicated that the Veteran had left maxillary sinus and obstructive pulmonary disease, and that the etiology of such diagnoses was related to dust and chemicals on his job.  

R. B. Valverde, M.D., Forensic and Geriatric Psychiatrist, performed a psychiatric evaluation in November 2009.  Following examination, it was his professional opinion that the Veteran's emotional condition was related to his military service where he was under a lot of psychological stressors as the result of separation from his family, language barriers and the physical conditions of living away from home.  

Legal Analysis

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in these matters.  At the time of the prior RO denial of the claims in April 2004, clinical records primarily reflected only continuing treatment for bronchial asthma and major depression.  However, more recent clinical evidence received from the appellant's treating physicians places the onset of bronchial asthma in service and major depression during active duty or within one year thereof.  Such findings and conclusions are clearly relevant and probative as to the issues at hand.  This information was not of record at the time of the prior denials and supports the claims in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claims of entitlement of service connection for bronchial asthma and major depression with psychotic features.  As such, the claims are reopened.  These matters are further addressed in the remand that follows.



ORDER

The application to reopen the claim of entitlement to service connection for bronchial asthma is granted.

The application to reopen the claim of entitlement to service connection for major depression with psychotic features is granted.


REMAND

The Board finds that further development is warranted as to the issues of entitlement to service connection for bronchial asthma and major depression with psychotic features.  

In this regard, as indicated previously, the Veteran's treating physician, Dr. Mimoso, has stated that the appellant developed bronchial asthma during service.  The Board observes that the appellant was treated between 1968 and 1970 for respiratory symptoms and was rendered diagnoses that included upper respiratory infection and mild bronchitis.  The Board observes that the appellant was afforded a VA respiratory examination in September 2000 whereupon it was noted that the claims folder was not reviewed.  The examiner did not provide an opinion as to whether a respiratory disorder was related to service.  As such, the examination was inadequate.  

The Court of Appeals for Veterans Claims held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A.§ 5103A (West 2002).  The threshold for getting an examination under the VCAA is low. See McLendon, supra.  Therefore, with these factors in mind and upon further review of the record, the Board finds that a current VA examination for bronchial asthma is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

With respect to the claimed acquired psychiatric disorder, a VA psychiatric examination report dated in October 1981 indicated that the Veteran had a history of respiratory disease that had forced him to quit his job, and this separation had pushed him into a depression and ensuing psychiatric treatment.  In 1996, W. Galindez Antelo, M.D., determined that the Veteran's emotional condition had been triggered by a "service-connected" physical condition.  The aforementioned statements suggests that major depression might be secondary to respiratory disease.  As such, the issue of entitlement to service connection for major depression with psychotic features is inextricably intertwined with consideration of the claim of service connection for bronchial asthma that has yet to be resolved. See Parker v. Brown, 7 Vet.App. 116; Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  Therefore, it will be deferred pending disposition of the claim of service connection for bronchial asthma.

The Board is unable to resolve these matters on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a VA clinical opinion is warranted.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all treatment records from Dr. Mimosa.

2.  Schedule the Veteran for a VA respiratory examination to determine the current diagnoses and for an opinion as to whether bronchial asthma is related to service.  The claims folder must be made available to the examiner prior to the evaluation.  All necessary tests or studies should be performed and clinical findings should be reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not that upper respiratory and lung symptoms in service resulted in a chronic disorder, or is related to current disability, or whether any current respiratory disorder is more likely of post service onset and unrelated to symptoms during active duty.  A detailed and complete rationale should accompany the opinion provided.

3.  After taking any further development deemed appropriate, re-adjudicate the issues, to include whether major depression is secondary to or has been aggravated by bronchial asthma.  If a benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


